
	

116 SRES 269 IS: Commemorating the life of Luis Alejandro “Alex” Villamayor and calling for justice and accountability.
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 269
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Cardin (for himself and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating the life of Luis Alejandro “Alex” Villamayor and calling for justice and
			 accountability.
	
	
 Whereas United States citizen Luis Alejandro “Alex” Villamayor was born on July 3, 1998, to parents Puning Luk Villamayor and Luis Felipe Villamayor in Rockville, Maryland;
 Whereas Alex Villamayor is remembered by his family as a smart, loving, and compassionate young man with a good sense of humor, who was committed to his parents, siblings, and friends;
 Whereas Alex Villamayor moved with his family at the age of six to Paraguay, where he was a devoted member of his church and always had attention for those less fortunate;
 Whereas Alex Villamayor graduated with honors from Paraguay’s Pan American International School (PAIS) and was accepted to attend Montgomery College in Maryland in the Fall of 2015;
 Whereas Alex Villamayor aspired to study business management and return to Paraguay to pursue a career that would help and support the Paraguayan people;
 Whereas Alex Villamayor was murdered on June 27, 2015, in the City of Encarnación in Paraguay; Whereas Alex Villamayor’s death was wrongfully ruled a suicide by Paraguayan authorities before a comprehensive investigation was carried out;
 Whereas, in the initial weeks of the investigation, Paraguayan authorities failed to collect blood and DNA samples from individuals present at the scene of the crime, conduct gunshot residue analysis on individuals present at the crime scene, and collect cellular phone records and data from individuals present at the crime scene;
 Whereas, in August 2015, Alex Villamayor’s body was exhumed for additional forensic examination, which found that he had been raped and physically assaulted prior to his death;
 Whereas, in August 2015, Paraguayan prosecutor Olga Wilma Araujo Ayala was suspended from the investigation into and legal case related to Alex Villamayor’s death due to mismanagement of the case;
 Whereas, in September 2015, Mathias Wilbs, an employee at the property where Alex Villamayor was murdered, admitted in a televised public interview that he had removed the murder weapon from the crime scene and placed another firearm in Alex Villamayor’s hand;
 Whereas, in September 2015, Alex Villamayor’s death was ruled a homicide and René Hofstetter and Mathias Wilbs were charged with crimes in relation to Alex Villamayor’s murder;
 Whereas, in October 2015, Paraguayan authorities opened a formal investigation of Alain Jacks Díaz de Bedoya for his role in Alex Villamayor’s murder;
 Whereas, in November 2016, Paraguayan authorities dropped the charges against Alain Jacks Díaz de Bedoya related to Alex Villamayor’s murder;
 Whereas Members of the United States Congress have urged the Government of Paraguay to invite the United States Federal Bureau of Investigation to provide technical assistance for the investigation into Alex Villamayor’s death and the United States Embassy in Asunción, Paraguay has offered such assistance to Paraguayan authorities;
 Whereas, to date, the Government of Paraguay has not invited the Federal Bureau of Investigation to provide technical assistance for the investigation into Alex Villamayor’s death;
 Whereas the United States embassy in Asunción, Paraguay, and the Department of State have not issued any formal public statements about Alex Villamayor’s murder and the many irregularities in the investigation into his death;
 Whereas, in February 2017, outgoing United States Ambassador Leslie A. Basset told media outlets that Alex Villamayor died under dark circumstances and that the investigation and the handling of this case has been worrisome;
 Whereas, in April 2018, Rene Hofstetter was convicted of homicide and sentenced to 12 years in prison and Mathias Wilbs was sentenced to two years and 10 months on obstruction of justice;
 Whereas, in spite of these convictions, media outlets report that others implicated in the murder and cover-up have not been charged; and
 Whereas members of Alex Villamayor’s immediate family continue to face grave physical threats in Paraguay for their pursuit of justice: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the life of United States citizen Luis Alejandro Alex Villamayor and offers condolences to his family and friends;
 (2)expresses profound concern about the delays in achieving justice in Alex Villamayor’s case; (3)urges Paraguayan authorities to invite the Federal Bureau of Investigation to provide technical assistance to properly investigate the circumstances surrounding Alex Villamayor’s death and assess whether other individuals may have had a role in the crime or cover-up;
 (4)urges the Government of Paraguay to provide for the physical security of Alex Villamayor’s family and others seeking justice in this case and to properly investigate recent threats against their lives, charging those implicated in such threats;
 (5)calls on the Department of State to prioritize justice for Alex Villamayor in its diplomatic engagement with the Government of Paraguay; and
 (6)calls on the Department of State to review its procedures for providing services to the families of United States citizens slain or assaulted abroad.
			
